Title: Enclosure: To Robert Morris, [13 August 1782]
From: Hamilton, Alexander
To: 




To the Governor
for salary
£ 1600


To the Chancellor
do
400


To the Secretary of State & Clerks about
300


To the Attorney General
by estimation
100



To the Chief Justice
salary
400


  Puisne Justices each 350£ do
700


  for travelling expences by estimation 40 days
100


  in the year at 12/ per day each



  Auditor
300


  Aide De Camp to the Governor Lt. Col Pay & rations
360


  Occasional do. at the same rate



Delegates to Congress 34/ pr day while attending and 6 days going and coming abt
1500


Treasurer
Salary
300


Members of Legislature 8/ per day, upon an average [– –] members for 88 days   ⟨including coming &c.⟩;
1936


two Clerks of do. each 20/ a day for 72 days
144


     time actually together



two Door Keepers each 10/ pr day
do
72


Printer for printing laws &c. about
300


      Incidental expences





8412


To the poor annually about
500  





6588


To the Indians do
600  



⟨charges⟩; of Militia expresses occasional officers & other   occasional demands allowd
6088  
3500




15884


Regtr
say
£ 12000




£ 15000



Transmitted a copy of the above to Mr. Morris
Aug. 1782

